                                                Case 2:19-cv-00439-JCM-DJA Document 43
                                                                                    42 Filed 10/15/20
                                                                                             10/13/20 Page 1 of 2



                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob@spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                GARG GOLDEN LAW FIRM
                                   6            Anthony B. Golden, Esq. (Bar No. 9563)
                                                Puneet K. Garg, Esq. (Bar No. 9811)
                                   7            Charles J. Lee, Esq. (Bar No. 13523)
                                                3145 St. Rose Parkway, Suite 230
                                   8            Henderson, Nevada 89052
                                                Telephone: (702) 850-0202
                                   9            Fax: (702) 850-0204
                                                Email: agolden@garggolden.com, pgarg@garggolden.com, clee@garggolden.com
                               10               Attorneys for Defendants
                               11
                                                                              UNITED STATES DISTRICT COURT
                               12
                                                                                   DISTRICT OF NEVADA
                               13                                                            )
                                                DANNY EISENBERG,                             )
                               14                                                            )  Case No.: 2:19-cv-00439-JCM-DJA
                                                              Plaintiff,                     )
                               15                                                            )
                                                      vs.                                    )
                               16                                                            )
                                                J. PAUL WIESNER & ASSOCIATES,                )  STIPULATION AND ORDER
                               17               CHARTERED, a Nevada Professional             )  TO EXTEND TIME TO FILE
                                                Corporation, doing business as               )  JOINT PRETRIAL ORDER
                               18               RADIOLOGY ASSOCIATES OF NEVADA; )
                                                and PUEBLO MEDICAL IMAGING, LLC,             )  (Third Request)
                               19               a Nevada limited liability company,          )
                                                                                             )
                               20                             Defendants.                    )
                               21
                               22                      Plaintiff DANNY EISENBERG and Defendants J. PAUL WIESNER & ASSOCIATES,
                               23               CHARTERED, a Nevada Professional Corporation, and PUEBLO MEDICAL IMAGING, LLC, a
                               24               Nevada limited liability company, by and through their counsel of record, do hereby stipulate and
                               25               agree that the deadline for filing the Joint Pretrial Order in this matter be extended an additional two
                               26               days until October 15, 2020. This is third second request for an extension of this deadline. The first
                               27               requested extension, ECF No. 39, extended the deadline for filing the Joint Pretrial Order by one
                               28               month, to September 28, 2020. The second requested extension, ECF No. 41, extended this deadline

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 1 of 2
                                                Case 2:19-cv-00439-JCM-DJA Document 43
                                                                                    42 Filed 10/15/20
                                                                                             10/13/20 Page 2 of 2



                                   1            by an additional two weeks to October 13, 2020.
                                   2                   There is good cause for entering into this extension. The parties have exchanged drafts of
                                   3            their respective submissions for the Joint Pretrial Order. The content needs to be integrated and put
                                   4            into final format. The objections to proposed exhibits needs to be finalized.
                                   5                   For these reasons, an additional two days is being requested. This almost certainly will be
                                   6            the final request for an extension of this particular deadline.
                                   7
                                   8            DATED: 13 October 2020.                              DATED: 13 October 2020.
                                   9            LAW OFFICES OF ROBERT P. SPRETNAK                    GARG GOLDEN LAW FIRM
                               10               By: /s/ Robert P. Spretnak                           By: /s/ Charles J. Lee
                                                   Robert P. Spretnak, Esq.                             Anthony B. Golden, Esq.
                               11                                                                       Puneet K. Garg, Esq.
                                                Attorney for Plaintiffs                                 Charles J. Lee, Esq.
                               12
                                                8275 S. Eastern Avenue, Suite 200                    Attorneys for Defendants
                               13               Las Vegas, Nevada 89123
                                                                                                     3145 St. Rose Parkway, Suite 230
                               14                                                                    Henderson, Nevada 89052
                               15
                               16                                                      IT IS SO ORDERED.
                               17
                                                                                       _______________________________________________
                               18                                                      THE HONORABLE DANIEL J. ALBREGTS,
                                                                                       UNITED STATES MAGISTRATE JUDGE
                               19                                                                 October 15, 2020
                                                                                       DATED: ________________________________________
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 2 of 2
